Citation Nr: 1039156	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service connection for bilateral hearing loss, 
on an accrued benefits basis.  

3.  Entitlement to service connection for a dental condition, on 
an accrued benefits basis.  

4.  Entitlement to service connection for bilateral foot and leg 
disabilities, on an accrued benefits basis.  

5.  Entitlement to service connection for a lung disability, 
claimed as secondary to asbestos and/or ionizing radiation 
exposure, on an accrued benefits basis.  

6.  Entitlement to service connection for a bilateral hand 
disability, on an accrued benefits basis.  

7.  Entitlement to service connection for gout, on an accrued 
benefits basis.  

8.  Entitlement to service connection for a prostate disability, 
to include sexual dysfunction, claimed as secondary to ionizing 
radiation exposure, on an accrued benefits basis.  

9.  Entitlement to service connection for a bilateral eye 
disability, on an accrued benefits basis.  

10.  Entitlement to service connection for skin cancer, claimed 
as secondary to ionizing radiation exposure, on an accrued 
benefits basis.  

11.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a low back disability, on 
an accrued benefits basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to April 
1946.  He died in June 2004.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and January 2005 rating decisions 
of a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In August 2010, the appellant testified at a Travel Board 
hearing.  A transcript of that hearing has been associated with 
the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At her August 2010 personal hearing, the appellant asserted that 
the Veteran had been awarded Social Security Disability benefits 
since the 1960's.  Review of the record indicates that these 
Social Security Administration (SSA) records have not been 
associated with the claims file, and are possibly relevant to the 
appellant's pending claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
Accordingly, an attempt should be made to obtain such records.  
38 C.F.R. § 3.159(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Social Security 
Administration (SSA) and request all 
pertinent documentation pertaining to any 
claim for disability benefits by the Veteran, 
including any medical records that SSA has 
regarding the Veteran.  These records should 
be associated with the claims file.  Any 
negative response must be documented in the 
claims folder.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant a full opportunity to 
supplement the record, adjudicate the 
appellant's pending claim in light of any 
additional evidence added to the record.  If 
any benefit sought on appeal remains denied, 
the appellant and her representative should 
be furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

